Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Patent 10972301 filed 06/27/2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al., “hereinafter Xiao” (U.S. Patent Application: 20100005142).

As per Claim 1, Xiao discloses a computer-implemented method performing by a virtual meeting system, comprising: 
accessing schedule data that defines a scheduled start time for a communication session (Xiao, Para.47, An attendee may then join the meeting at the scheduled time by clicking on the join link in the invitation message, clicking on the join link in a calendar/scheduler process (e.g., Microsoft's Outlook.RTM.), Para.54, a meeting information section 510, such as time, location, invitees, and other useful information regarding the session/meeting);
 accessing a notification parameter that defines a predefined join event for transmitting a notification configured to request that a user associated with organizing the communication session join the communication session (Xiao, Para.55, the message 500 may comprise a selectable option 530 for an attendee (invitee) to request notification based on a certain event. In particular, a "notify me" option may link to a "notify me" web page associated with the session that allows the invitee to specify preferred notification methods and corresponding events. Alternatively, such as for default events based on the session itself or configured by the host, the "notify me" selectable option 530 may trigger a response (e.g., a reply email) to be sent to the interaction server 300 in order to maintain a database (e.g., meeting database 352) regarding attendees that have requested notification,); 
determining, at a time that is different than the scheduled start time, an occurrence of the predefined join event based on activity data representing a detected activity associated with the communication session(Xiao, Para.53, a particular attendee/participant of the session joining the session, a specified number of attendees/participants of the session joining the session, a certain time having elapsed after the start of a session, a particular meeting topic occurring during the session, etc. (For example, it may be determinable/detectable that a meeting presenter/host reaches a certain topic by a particular document or page/slide of a document being shared, or based on a key word search, etc, Para.58, participants A, B, C, and D have requested notification when the host has joined the session, and each has specified either an email address, a phone number for a voice message, or a phone number for a text message. Also, a participant E has requested an email notification when participant D has joined the session. (Note that certain configured events/notifications, e.g., defaults, list/table 700 may comprise one or more policies/rules by which the server 300 may determine appropriate action, such as "in response to host joining, send emails to any participant not yet joined at their known invitational email addresses.")); 
in response to determining the occurrence of the predefined join event, transmitting the notification to a device associated with the user, wherein the transmitted notification includes an embedded control that, when activated, causes the device to transmit a join request to join the device to the communication session (Xiao, Para.47, one or more participants, e.g., hosts and/or attendees, may join a collaborative computing session from their participant devices through a "join meeting" web page. For example, a host (presenter) may schedule a meeting, and an invitation message (e.g., email) may be sent to the attendees with information regarding how to join the meeting (e.g., a link or hyperlink to the join meeting web page), Para.58, list/table 700 may comprise a plurality of entries 750 populating fields to map an event 705 to a set of participants 710 that have signed up for (selected) notification of the event, as well as their corresponding communication channel(s) 715. As shown, for example, participants A, B, C, and D have requested notification when the host has joined the session, and each has specified either an email address, a phone number for a voice message, or a phone number for a text message. Also, a participant E has requested an email notification when participant D has joined the session.);
 receiving the join request from the device (Xiao, Para.57, attendees who have received a forwarded invitation message 500 (or who are otherwise informed of the meeting and its associated "join meeting" web page 600) may also request that they receive notification in response to a specified event.); and 
communicating, based on reception of the join request, data to the device to enable the user to participate in the communication session in association with the time that is different than the scheduled start time (Xiao, Para.58, participants A, B, C, and D have requested notification when the host has joined the session, and each has specified either an email address, a phone number for a voice message, or a phone number for a text message. Also, a participant E has requested an email notification when participant D has joined the session. (Note that certain configured events/notifications, e.g., defaults, list/table 700 may comprise one or more policies/rules by which the server 300 may determine appropriate action, such as "in response to host joining, send emails to any participant not yet joined at their known invitational email addresses."), Para.61, the attendee may select the "notify me" option 630, and may request that a notification be sent to his cellular phone via a text message once the host has joined the meeting. While the attendee attends to other matters, the host may join the meeting later than scheduled (e.g., fifteen minutes), and a notification (e.g., text message) is sent to the attendee's cellular phone that the meeting has started, and the attendee may again attempt to join the meeting in response.);

With respect to Claim 8 and Claim 15 are substantially similar to Claim 1 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 2, Xiao discloses the computer-implemented method of claim 1, wherein the predefined join event is associated with another user joining the communication session (Xiao, Para.58, participants A, B, C, and D have requested notification when the host has joined the session, and each has specified either an email address, a phone number for a voice message, or a phone number for a text message. Also, a participant E has requested an email notification when participant D has joined the session. (Note that certain configured events/notifications, e.g., defaults, list/table 700 may comprise one or more policies/rules by which the server 300 may determine appropriate action, such as "in response to host joining, send emails to any participant not yet joined at their known invitational email addresses.").

With respect to Claim 9 is substantially similar to Claim 2 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 3, Xiao discloses the computer-implemented method of claim 2, wherein the other user is invited to participate in the communication session by the user (Xiao, Para.34, The telephony module may allow or enable participants to join or exit a telephony session, place or disconnect from a telephony call, invite someone else to join in a telephony call, mute or un-mute a telephony call, and get information for a telephone number, Para.54, an option 520 to invite other attendees may also be present, such as by forwarding the invitation message 500 (along with its associated fields) or by directing the invitee to a web page associated with the session that allows for further invitees to be added and to receive respective invitation messages 500, accordingly, Para.64, The server 300 also services the join meeting web page for the session in step 915, for example, by preventing or allowing attendees to join before host.). 

With respect to Claim 10 and Claim 17 are substantially similar to Claim 3 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 4, Xiao discloses the computer-implemented method of claim 2, wherein the notification includes an identification of the other user (Xiao, Para.56, Selecting the join meeting option 620 may allow an attendee to enter various information, such as a username, password, etc. in order to join the meeting, as described above. Notably, as mentioned above, a meeting may prevent (or conversely, allow) attendees from joining the session in response to a host of the session having not joined the session (e.g., a "join before host" meeting option).).

With respect to Claim 11 and Claim 18 are substantially similar to Claim 4 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 5, Xiao discloses the computer-implemented method of claim 2, wherein the detected activity includes the other user joining the communication session (Xiao, Para.58, participants A, B, C, and D have requested notification when the host has joined the session, and each has specified either an email address, a phone number for a voice message, or a phone number for a text message. Also, a participant E has requested an email notification when participant D has joined the session. (Note that certain configured events/notifications, e.g., defaults, list/table 700 may comprise one or more policies/rules by which the server 300 may determine appropriate action, such as "in response to host joining, send emails to any participant not yet joined at their known invitational email addresses.").

.

With respect to Claim 12 and Claim 19 are substantially similar to Claim 5 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 6, Xiao discloses the computer-implemented method of claim 2, wherein the other user is a first user to join the communication session (Xiao, Para.56, a meeting may prevent (or conversely, allow) attendees from joining the session in response to a host of the session having not joined the session (e.g., a "join before host" meeting option).).

With respect to Claim 13 are substantially similar to Claim 6 and are rejected in the same manner, the same art and reasoning applying.


per Claim 7, Xiao discloses the computer-implemented method of claim 1, wherein the time is before the scheduled start time (Xiao, Para.56, a "join meeting" web page or a "notify me" web page (as mentioned above), e.g., serviced by web server 342. For instance, meeting information section 610 may include any information regarding the session/meeting, such as time, location, invitees, and other useful information. For a "join meeting" web page, a "join meeting" option 620 may be present if the meeting has started or is about to start (e.g., within thirty minutes of the meeting starting)).

With respect to Claim 14 and Claim 20 are substantially similar to Claim 7 and are rejected in the same manner, the same art and reasoning applying.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMIN ABEDIN/Primary Examiner, Art Unit 2449